TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00282-CR



                                Johnny Trevino, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 971176, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Johnny Trevino, Jr., seeks to appeal his conviction for aggravated sexual assault of

a child. The trial court has certified that Trevino waived the right of appeal. See Tex. R. App. P.

25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State,

18 S.W.3d 218, 220 (Tex. Crim. App. 2000). In addition, the pro se notice of appeal was filed two

months after the deadline for perfecting appeal. See Tex. R. App. P. 26.2. The appeal is dismissed.

See Tex. R. App. P. 25.2(d).



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: August 13, 2007

Do Not Publish